Citation Nr: 0935562	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include as secondary to the service-connected 
bilateral patellofemoral syndrome with status post tibia 
stress fracture. 
 
2.  Entitlement to service connection for a hip condition, to 
include as secondary to the service-connected bilateral 
patellofemoral syndrome with status post tibia stress 
fracture. 
 
3.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to the service-connected 
bilateral patellofemoral syndrome with status post tibia 
stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to 
February 1998. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, denied 
the benefits sought on appeal. 
 
The August 2004 rating decision also denied service 
connection for tinnitus.  The Veteran perfected an appeal 
with respect to the denial.  Service connection was awarded 
for tinnitus in an August 2006 rating decision.  As such, the 
claim is no longer in appellate status. 

The claims on appeal were previously before the Board in 
August 2007.  At that time, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
a bilateral foot condition; however, the de novo claim, as 
well as the claims for low back and hip conditions were 
remanded for further development.  The Board denied the 
Veteran's claims for bilateral hearing loss and traumatic 
arthritis.  As such, these claims are no longer in appellate 
status. 

 
The Board notes that in an April 2003 rating decision, the RO 
awarded an increased 30 percent rating for major depression 
with adjustment disorder.  The Veteran maintained that an 
even higher rating was warranted.  In an August 2006 rating 
decision, the RO readjudicated the increased rating claim for 
major depression with adjustment disorder and continued the 
30 percent rating.  The Veteran filed a notice of 
disagreement (NOD) in April 2007.  A statement of the case 
(SOC) was issued in December 2008.  The Veteran did not file 
a timely VA Form 9 and as such, the appeal as to this matter 
was not perfected.  38 C.F.R. § 20.302(b). 

The Board additionally notes that in a September 2003 rating 
decision, the RO denied service connection for fibromyalgia.  
The Veteran disagreed with the denial.  An SOC was issued in 
April 2005, which included the aforementioned issue.  The 
Veteran did not file a timely VA Form 9 and as such, the 
appeal as to this matter was not perfected.  38 C.F.R. § 
20.302(b). 

The Veteran testified before the Board in May 2007.  The 
transcript has been obtained and associated with the claims 
folder. 

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As noted in the Introduction, these claims were previously 
before the Board in August 2007 and remanded for further 
development and adjudication.  At that time, the Board 
ordered that the Veteran be afforded a VA examination to 
determine the nature and etiology of her bilateral foot 
condition and for clarification regarding the exact 
diagnoses, if any, of either a hip and/or low back condition, 
as well as their nature and etiology.  The Veteran was 
provided a VA examination in October 2007 by a physician who 
advised that his area of expertise was that of a general 
surgeon and not an orthopedist.  The August 2007 Remand 
specifically requested a medical specialist in the field of 
orthopedics.  

While the examiner noted that an orthopedist was not 
available at the Beckley VA Medical Center (VAMC), the RO 
should have attempted to either arrange the VA examination at 
another location or by fee basis if necessary in order to 
comply with the specialist request.  As the remand orders of 
the Board were not fully complied with, further remand is 
mandated due to the RO's failure to follow the directives in 
the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In order to avoid a retelling of the bases for the original 
examination requests, a copy of the body of this Remand, as 
well the August 2007 Board Remand, must be provided to the 
examiner before the rendering of any opinion.  The examiner 
must note that he/she reviewed these Remands.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below.

A Remand is also necessary in order to obtain records from 
the Social Security Administration (SSA).  A preliminary 
review of the record reflects that the Veteran applied for 
SSA disability compensation benefits in 2007.   There is no 
evidence of VA having made efforts to obtain these records.  
A copy of the SSA decision, as well as any underlying 
treatment records utilized in reaching said determination, 
must be obtained before a decision on the claims can be made.  
38 C.F.R. § 3.159(c)(2).  

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, as these matters are being remanded, the agency of 
original jurisdiction should take efforts to ensure that it 
provides the Veteran with notice that meets all due process 
requirements, including those addressed by the United States 
Court of Appeals for Veteran's Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board regrets the delay associated with this REMAND, 
especially considering that these matters were the subject of 
a previous remand; however, the Board believes that it is 
necessary to ensure the Veteran is afforded due process and 
adequate consideration with regard to her claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should also give 
the Veteran another opportunity to 
present information and/or evidence 
pertinent to the claims on appeal.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for an examination by a VA 
orthopedist, on a fee basis if necessary, 
to determine the nature and etiology of 
her bilateral foot condition, as well as 
the current diagnosis and etiology of any 
hip or low back condition present.  The 
claims folder and copies of the body of 
this Remand, as well as the August 2007 
Board Remand, must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Such review must 
be noted in the examination report.  All 
findings should be provided in detail, 
and all necessary tests conducted. 

a)  Bilateral Foot Condition:  Following 
review of the claims file and examination 
of the Veteran, the examiner should 
render an opinion as to whether pre-
existing coxa vera, genu valgum, and 
bilateral foot pronation underwent a 
permanent increase in severity of the 
underlying disability during the 
Veteran's active duty service.  If so, 
the examiner should indicate whether the 
condition worsened beyond the natural 
progress of the disorder and resulted in 
the current diagnoses of plantar 
fasciitis, Achilles tendonitis and pes 
planovalgus.  The examiner should provide 
the complete rationale for any opinions 
expressed. 

b)  Low Back Condition:  Following review 
of the claims file and examination of the 
Veteran, the examiner should render an 
opinion as to whether the Veteran 
currently has a low back condition and if 
so, whether it is at least as likely as 
not related to the Veteran's period of 
active duty service or proximately due to 
or the result of the service connected 
bilateral patellofemoral pain syndrome 
with status post tibia stress fractures.  
The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner should 
provide complete rationale for all 
conclusions reached.  

c)  Hip Condition:  Following review of 
the claims file and examination of the 
Veteran, the examiner should render an 
opinion as to the specific hip condition 
underlying the diagnosis of bilateral hip 
arthropathy and whether any currently 
diagnosed hip disorder is at least as 
likely as not related to the Veteran's 
period of active duty service or 
proximately due to or the result of the 
service connected bilateral 
patellofemoral pain syndrome with status 
post tibia stress fractures.  The term, 
"as likely as not," does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner should 
provide complete rationale for all 
conclusions reached. 

4.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
pertinent evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for a response.  

The purpose of this remand is to assist the Veteran with the 
development of her claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




